 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      MICHAEL GONZALES,                         Case No. 1:15-cv-00924-DAD-SKO (PC)
12
                         Plaintiff,             SECOND INFORMATIONAL ORDER - NOTICE
13                                              AND WARNING OF REQUIREMENTS FOR
             v.                                 OPPOSING DEFENDANTS’ MOTION FOR
14                                              SUMMARY JUDGMENT
      PODSAKOFF, et al.,
15                                              (Doc. 101)
                         Defendants.
16                                              TWENTY-ONE (21) DAY DEADLINE

17

18          Plaintiff, Michael Gonzales, is a state prisoner proceeding pro se and in forma pauperis
19   pursuant to 42 U.S.C. § 1983. Defendants filed a motion for summary judgment on January 25,
20   2019, on the merits of Plaintiff’s claims. (Doc. 101.) Pursuant to Woods v. Carey, 684 F.3d 934

21   (9th Cir. 2012), Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), and Klingele v. Eikenberry, 849

22   F.2d 409 (9th Cir. 1988), the Court hereby notifies Plaintiff of the rights and requirements for

23   opposing the motion.

24          1. Unless otherwise ordered, all motions for summary judgment are briefed in accordance

25   with Local Rule 230(l).

26          2. Plaintiff is required to file an opposition or a statement of non-opposition to

27   Defendants’ motion for summary judgment. Local Rule 230(l). If Plaintiff fails to file an

28   opposition or a statement of non-opposition to the motion, this action may be dismissed for

                                                      1
 1   failure to prosecute. The opposition or statement of non-opposition must be filed not more than
 2   twenty-one (21) days after the date of service of the motion. Id.
 3             3. A motion for summary judgment is a request for judgment on some or all of Plaintiff’s
 4   claims in favor of Defendants without trial. Fed. R. Civ. P. 56(a). Defendants’ motion sets forth
 5   the facts which they contend are not reasonably subject to dispute and that entitle them to
 6   judgment as a matter of law. Fed. R. Civ. P. 56(c). This is called the Statement of Undisputed
 7   Facts. Local Rule 260(a).

 8             Plaintiff has the right to oppose a motion for summary judgment. To oppose the motion,

 9   Plaintiff must show proof of his claims. Plaintiff may agree with the facts set forth in

10   Defendants’ motion but argue that Defendants are not entitled to judgment as a matter of law.

11             In the alternative, if Plaintiff does not agree with the facts set forth in Defendants’ motion,

12   Plaintiff may show that Defendants’ facts are disputed in one or more of the following ways: (1)

13   Plaintiff may rely upon statements made under the penalty of perjury in the complaint or the

14   opposition if (a) the complaint or opposition shows that Plaintiff has personal knowledge of the

15   matters stated and (b) Plaintiff calls to the Court’s attention those parts of the complaint or

16   opposition upon which Plaintiff relies; (2) Plaintiff may serve and file declarations setting forth

17   the facts which Plaintiff believes prove his claims;1 (3) Plaintiff may rely upon written records but

18   Plaintiff must prove that the records are what he claims they are;2 or (4) Plaintiff may rely upon

19   all or any part of the transcript of one or more depositions, answers to interrogatories, or

20   admissions obtained in this proceeding. Should Plaintiff fail to contradict Defendants’ motion

21   with declarations or other evidence, Defendants’ evidence will be taken as truth, and final

22   judgment may be entered without a full trial. Fed. R. Civ. P. 56(e).

23   ///

24
           1
            A declaration is a written statement setting forth facts (1) which are admissible in evidence, (2) which are based
25   on the personal knowledge of the person giving the statement, and (3) to which the person giving the statement is
     competent to testify. 28 U.S.C. ' 1746; Fed.R.Civ.P. 56(c)(4). A declaration must be dated and signed under
26   penalty of perjury as follows: “I declare (or certify, verify or state) under penalty of perjury that the foregoing is true
     and correct. Executed on (date). (Signature).” 28 U.S.C. ' 1746.
27        2
            Sworn or certified copies of all papers referred to in the declaration must be included. Fed.R.Civ.P. 56(e).
     Further, if an exhibit consists of more than one page, Plaintiff must reference the specific page of the exhibit (i.e.
28   “See Exhibit A, page 3”) he relies on to establish a dispute of fact.

                                                                  2
 1            In opposing Defendants’ motion for summary judgment, Local Rule 260(b) requires
 2   Plaintiff to reproduce Defendants’ itemized facts in the Statement of Undisputed Facts and admit
 3   those facts which are undisputed and deny those which are disputed. If Plaintiff disputes (denies)
 4   a fact, Plaintiff must cite to the evidence used to support that denial (e.g., pleading, declaration,
 5   deposition, interrogatory answer, admission, or other document). Local Rule 260(b).
 6            4. If discovery has not yet been opened or if discovery is still open and Plaintiff is not yet
 7   able to present facts to justify the opposition to the motion, the Court will consider a request to
 8   postpone consideration of Defendants’ motion. Fed. R. Civ. P. 56(d). Any request to postpone
 9   consideration of Defendants’ motion for summary judgment must include the following: (1) a
10   declaration setting forth the specific facts Plaintiff hopes to elicit from further discovery, (2) a
11   showing that the facts exist, and (3) a showing that the facts are essential to opposing the motion
12   for summary judgment. Blough v. Holland Realty, Inc., 574 F.3d 1084, 1091 n.5 (9th Cir. 2009);

13   Tatum v. City and County of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006); State of

14   California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998). The request to postpone the motion

15   for summary judgment must identify what information is sought and how it would preclude

16   summary judgment. Blough, 574 F.3d at 1091 n.5; Tatum, 441 F.3d at 1100-01; Margolis v.

17   Ryan, 140 F.3d 850, 853 (9th Cir. 1998); Local Rule 260(b).

18            5. Unsigned declarations will be stricken, and declarations not signed under penalty of

19   perjury have no evidentiary value.

20            6. The failure of any party to comply with this order, the Federal Rules of Civil

21   Procedure, or the Local Rules of the Eastern District of California may result in the

22   imposition of sanctions including but not limited to dismissal of the action.

23

24   IT IS SO ORDERED.

25
     Dated:     January 28, 2019                                    /s/   Sheila K. Oberto                  .
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                        3
